Judgment, Supreme Court, New York County (John Cataldo, J.), rendered January 23, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
*204The verdict was not against the weight of the evidence. Issues of identification and credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490, 495 [1987]). The alleged discrepancies regarding defendant’s clothing are readily explainable and do not raise a doubt about defendant’s guilt.
The court responded meaningfully to the jury’s request for a readback of very specific testimony, since the court provided the precise testimony requested and was not required to go beyond the request (see People v Almodovar, 62 NY2d 126, 131-132 [1984]). The record fails to support defendant’s claim that additional testimony should have been included in the readback for purposes of clarification, and the court’s denial of defendant’s request to add such testimony did not cause any prejudice (see People v Lourido, 70 NY2d 428, 435 [1987]). Concur—Buckley, P.J., Mazzarelli, Andrias, Saxe and Friedman, JJ.